USCA4 Appeal: 21-7432      Doc: 7         Filed: 08/26/2022    Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7432


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        WAYNE KEGLEY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:16-cr-00050-GMG-RWT-11; 3:18-cv-
        00134-GMG-RWT)


        Submitted: July 27, 2022                                          Decided: August 26, 2022


        Before WYNN, DIAZ, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Wayne Kegley, Appellant Pro Se. Shawn Michael Adkins, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7432      Doc: 7         Filed: 08/26/2022      Pg: 2 of 4




        PER CURIAM:

               Wayne Kegley seeks to appeal the district court’s order accepting the magistrate

        judge’s report and denying relief on Kegley’s 28 U.S.C. § 2255 motion. The order is not

        appealable unless a circuit justice or judge issues a certificate of appealability. See 28

        U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial

        showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

        court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the motion states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Kegley has not made

        the requisite showing. Kegley has not shown that reasonable jurists would debate the

        district court’s ruling regarding his claim of ineffective assistance of counsel based on

        counsel’s failure to consult about an appeal. With respect to Kegley’s challenge to the

        district court’s 18 U.S.C. § 3553(a) analysis at sentencing, we conclude that Kegley has

        forfeited appellate review of this issue. We limit our review of the record to the issues

        raised in Kegley’s informal brief, and Kegley does not respond to the district court’s

        conclusion that his collateral review waiver precluded this challenge. See 4th Cir. R. 34(b);

        see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

                                                     2
USCA4 Appeal: 21-7432       Doc: 7        Filed: 08/26/2022      Pg: 3 of 4




        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”).

               Next, we conclude that Kegley has waived appellate review of his claims based on

        the Fourth and Eighth Amendments. The magistrate judge recommended that relief be

        denied and advised Kegley that failure to file timely, specific objections to this

        recommendation could waive appellate review of a district court order based upon the

        recommendation.      The timely filing of specific objections to a magistrate judge’s

        recommendation is necessary to preserve appellate review of the substance of that

        recommendation when the parties have been warned of the consequences of

        noncompliance. Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766

        F.2d 841, 846-47 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985).

        Although Kegley received proper notice and filed timely objections to the magistrate

        judge’s recommendation, he did not object to the magistrate judge’s recommendation

        regarding his Fourth and Eighth Amendment claims.

               Lastly, to the extent that Kegley intends to raise freestanding claims of ineffective

        assistance of counsel based on: (1) counsel’s alleged failure to raise the above

        constitutional issues; (2) counsel’s alleged failure to present mitigating evidence at

        sentencing; and (3) counsel’s alleged coercion of Kegley to plead guilty, Kegley did not

        raise these claims as independent bases for relief in his operative § 2255 motion below.

        Therefore, those claims are not properly before us. See In re Under Seal, 749 F.3d 276,

        285 (4th Cir. 2014) (“Our settled rule is simple: absent exceptional circumstances, we do

        not consider issues raised for the first time on appeal.” (cleaned up)).

                                                      3
USCA4 Appeal: 21-7432     Doc: 7        Filed: 08/26/2022     Pg: 4 of 4




              Accordingly, we deny a certificate of appealability and dismiss the appeal. We deny

        Kegley’s motion to appoint counsel. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                    DISMISSED




                                                   4